DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/27/2022 has been entered. Claim 1 has been amended. Claims 11-12 are new additions. Claims 1-12 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0355229 A1 – of record), in view of Li et al. (US D810,628 S).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claim 1, The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 1, Chen discloses an inverted tricycle having three wheels – (construed as a tire set for three-wheeled vehicles). The tricycle is configured to be mounted on a three-wheeled vehicle that is configured with two front wheels A3 and one rear wheel A4 and includes a mechanism A2 for tilting tires during cornering, wherein a two-wheel side tire to be mounted on the two-wheel side has a tire diameter smaller than a tire diameter of a one-wheel side tire to be mounted on the one-wheel side, and the two-wheel side tire comprises a lateral groove extending across a tire equator on a tread portion, see depiction above.
While Chen discloses the use of at least one lateral groove having a V-shaped bend portion which crosses the equatorial plane of the tire; it does not explicitly disclose the V-shaped bend portion that is not located on the tire equator.
However, one would readily consider providing the V-shaped groove in the claimed manner as it appears Chen’s groove is not disposed on the equatorial plane of the tire. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chen’s V-shaped lateral groove in the claimed orientation. Since in prior art work, Li of which Chen is an inventor provides a design for a three-wheeled vehicle. Where on the two-wheeled side the tread pattern includes at least one lateral groove extending across a tire equator on a tread portion. And the at least one lateral groove includes a V-shaped bend portion that is offset from the tire equator. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US 2014/0019006 A1 – of record), in view of Klopfenstein (US 4,903,857 – of record), in view of Misani et al. (US 2018/0304694 A1 – of record), in view of Li et al. (US D810,628 S).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claims 1-2, Bruce discloses a three-wheeled vehicle that includes: a single front wheel and two rear wheels, see FIG. 1 – (construed as a tire set for three-wheeled vehicles). The three-wheeled vehicle is configured to have steering and control systems for tilt-steering of the vehicle, see [0002] – (construed as a mechanism for tilting tires during cornering).
Bruce does not explicitly disclose the two-wheeled side tire has a smaller tire diameter than the one-wheeled side tire, or where the two-wheeled side tire has a lateral groove extending across a tire equator on the tread portion, or the V-shaped lateral groove and orientation.
Klopfenstein discloses a three wheeled vehicle being suitable for compensating for the centrifugal force exerted upon the rider during a turn by causing the vehicle's frame to automatically lean into a turn in response to turning of the vehicle. The three wheeled vehicle is further configured to have two wheels on one side of the vehicle (front) and a single wheel on the opposing side of the vehicle (rear) such that the tire diameter of the two wheeled side is smaller than the tire diameter of the single wheeled side. And whereby such a configuration greatly reduces the size of the vehicle without reducing performance, see FIG. 1, Col 6 lines 49-52.
Misani discloses a tire tread for a motorcycle being suitable for providing high performance in terms of power, comfort and mileage, see [0002]. Misani further discloses such a tread is formed on a front wheel of a motorcycle having a high void to rubber ratio – (construed as a negative ratio x) and having grooves which are located substantially across the equatorial plane – (corresponds to a lateral groove extending across a tire equator on the tread portion), see [0009]. The tire is further configured to have a high void to rubber ratio of greater than 9% - (corresponds to the claimed range of 5% – 30%) and groove angles relative to the equatorial plane of 50° - 90° - (corresponds to the claimed range of 40° - 90°), see [0012], [0015].
Li discloses a design for a three-wheeled vehicle. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Where on the two-wheeled side the tread pattern includes at least one lateral groove extending across a tire equator on a tread portion. And the at least one lateral groove includes a V-shaped bend portion that is offset from the tire equator.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two-wheeled side of the tire set of Bruce in the claimed manner as taught by Klopfenstein, Misani and Li to provide the two-wheeled side of the tire set with the aforementioned benefits.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0355229 A1 – of record) and Li et al. (US D810,628 S) as applied to claim 1 above, and further in view of Misani et al. (US 2018/0304694 A1 – of record).
Regarding claim 2, Chen does not explicitly disclose a negative ratio x in the tread portion of the two-wheel side tire is within a range from 5 to 30% and an inclination angle of the lateral groove with respect to a tire circumferential direction is within a range from 40° to 90°.
Misani discloses a tire tread for a motorcycle being suitable for providing high performance in terms of power, comfort and mileage, see [0002]. Misani further discloses such a tread is formed on a front wheel of a motorcycle having a high void to rubber ratio – (construed as a negative ratio x) and having grooves which are located substantially across the equatorial plane – (corresponds to a lateral groove extending across a tire equator on the tread portion), see [0009]. The tire is further configured to have a high void to rubber ratio of greater than 9% - (corresponds to the claimed range of 5% – 30%) and groove angles relative to the equatorial plane of 50° - 90° - (corresponds to the claimed range of 40° - 90°), see [0012], [0015].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of the two-wheeled side of the tire set of Chen in the claimed manner as taught by Misani to provide the two-wheeled side of the tire set with the aforementioned benefits.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0355229 A1 – of record) and Li et al. (US D810,628 S) and Misani et al. (US 2018/0304694 A1 – of record), as applied to claims 1-2 above, and further in view of Mariani et al. (US 2010/0282390 A1 – of record).
Regarding claims 3-10, Chen does not explicitly disclose the two-wheel side tire is a radial tire; or a ratio x/y of the negative ratio x in the tread portion of the two-wheel side tire to the negative ratio y in the tread portion of the one-wheel side tire is greater than 1 or 1.1 to 2.5.
Mariani discloses a front/rear tire for a motorcycle being suitable for obtaining a contact surface in different drive conditions to include draining of water, see [0005]. The tires having a radial carcass – (corresponds to the tire being a radial tire) are configured such that a higher sea/land ratio – (construed as a negative ratio) in the tread band of the tire fitted on the front wheel than the sea/land ratio in the tread band of the tire fitted on the rear wheel allows an optimal grip to be ensured when the tire is run on a wet road surface, see [0051]. 
And further where the tire on the rear has a tread pattern defined by a sea/land ratio – (construed as a negative ratio y) of lower than 10%, see [0044]; and the tire on the front has a tread pattern defined by a sea/land ratio – (construed as a negative ratio x) of higher than 10%, see [0048]. Taking a front tire sea/land ratio of 11% and rear tire sea/land ratio of 9%, gives a ratio x/y of 1.2 which meets the claimed greater than 1 and 1.1 to 2.5.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread patterns of the tire set of Chen in the claimed manner as taught by Mariani to provide the tire set with the aforementioned benefits.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0355229 A1 – of record) and Li et al. (US D810,628 S), as applied to claim 1 above, and further in view of at least one of Hayashi et al. (US 2018/0326791 A1), or Barboza et al. (US 2010/0126645 A1).
Regarding claim 11, Chen does not explicitly disclose the at least one lateral groove comprises a plurality of lateral grooves in which the V-shaped bend portion is alternately arranged at opposing sides with respect to the tire equator, and the plurality of lateral grooves are arranged to be shifted from each other by 1/2 to 1/3 of an arrangement pitch of the tire.
Hayashi discloses a motorcycle tire set. Where at least one of the tires has a tread pattern including a crossing groove 2. The crossing groove 2 is configured to have a V-shaped portion, where the V-shaped portion in adjacent crossing grooves is disposed in an alternating offset manner from the equatorial plane of the tire   – (construed as at least one lateral groove comprises a plurality of lateral grooves in which the V-shaped bend portion is alternately arranged at opposing sides with respect to the tire equator).
Hayashi further discloses such a configuration contributes to enhancement of both steering stability and drainage performance efficiently, see [0066].


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Barboza discloses a motorcycle tire set. Where at least one of the tires has a tread pattern including a transversal groove 114. The transversal groove 114 is configured to have a V-shaped portion, where the V-shaped portion in adjacent transversal grooves is disposed in an alternating offset manner from the equatorial plane of the tire   – (construed as at least one lateral groove comprises a plurality of lateral grooves in which the V-shaped bend portion is alternately arranged at opposing sides with respect to the tire equator).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Barboza further disclose such a groove provides for helping water drainage in the contact patch as well as permitting check of the wear of the tread in this area, see [0113].
As to the plurality of lateral grooves are arranged to be shifted from each other by 1/2 to 1/3 of an arrangement pitch of the tire. The applicant has not provided a benefit for nor established a conclusive showing of unexpected results for the claimed pitch. Moreover, both Hayashi and Barboza depict the claimed pitch range in at least the FIG. 3, MR region - Hayashi and Fig. 9, D region – Barboza.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread patterns of the tire set of Chen in the claimed manner as taught by Hayashi or Barboza to provide the tire set with the aforementioned benefits.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0355229 A1 – of record) and Li et al. (US D810,628 S), as applied to claim 1 above, and in view of Rauch et al. (US 2014/0332299 A1), and further in view of at least one of Jones et al. (US 2004/0188977 A1), or Perdue (US 7,661,501 B1).
Regarding claim 12, Chen does not explicitly disclose Rb is a diameter of the two-wheel side tire, Rm is a diameter of the one-wheel side tire, and a ratio Rb/Rm satisfies 0.8 ≤ Rb/Rm ≤ 0.9.
Rauch discloses a tire set. Where in order to reduce the overall weight of the tire, the freely pivotable wheels – (construed as the two-wheeled side) can have a smaller diameter than the driven wheel – (construed as the one-wheeled side). And where the diameter of the free wheels, in particular, can be as small as possible and just big enough for the expected ground surface. While, for the drive wheel it is useful to choose a diameter according to drive function and, for instance, the desired torque, resulting generally in a bigger diameter for the drive wheel, see [0010].
Jones discloses a three-wheeled tire set. Where the rear wheel has a 26-inch diameter – (construed as Rm) and the front wheels have a 20-inch diameter – (construed as Rb), see [0021], [0023]. 
Perdue discloses a three-wheeled tire set. Where the front wheels have a 20-inch to 26-inch diameter, see Col 3 lines 18-27. And as the prior art is silent to an explicit teaching of the rear wheel size, one would readily assume the rear wheel has the same diameter range as the front wheels.
Thus, it is readily seen the Jones tire provides a Rb/Rm ratio of approximately 0.8; and the Perdue tire for a front tire 23-inch diameter – (construed as Rb) and a rear tire 26-inch diameter – (construed as Rm) provides a Rb/Rm ratio of approximately 0.9. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread patterns of the tire set of Chen in the claimed manner as taught by Rauch, and Jones or Barboza to provide the tire set which reduces the overall weight of the vehicle and contributes to the stability of the three-wheeled vehicle when turning.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749